Citation Nr: 1715829	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  05-36 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for tension headaches with chronic fatigue prior to October 25, 2016.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) and major depressive disorder with alcohol use prior to March 3, 2008.

3.  Entitlement to an initial evaluation in excess of 50 percent for PTSD and major depressive disorder with alcohol use for the period from March 3, 2008, to August 10, 2011.

4.  Entitlement to an initial evaluation in excess of 70 percent for PTSD and major depressive disorder with alcohol use on or after August 10, 2011.

5.  Entitlement to an initial compensable evaluation for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from April 1985 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted service connection for a mood and sleep disorder and assigned an evaluation of 30 percent, effective from September 24, 2003.  The RO also granted service connection for tension headaches with chronic fatigue and assigned a noncompensable evaluation, effective from September 24, 2003.  The Veteran appealed the assigned ratings.

In a January 2007 rating decision, the RO increased the evaluation for tension headaches with chronic fatigue to 10 percent, effective from January 18, 2007.

In October 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the record.

In a March 2009 rating decision, the RO increased the evaluation for a mood and sleep disorder to 50 percent, effective from March 3, 2008.

In a November 2011 rating decision, the RO recharacterized the mood and sleep disorder as major depression and increased the evaluation to 70 percent, effective from August 10, 2011.

In a January 2012 rating decision, the RO increased the evaluation for tension headaches with chronic fatigue to 30 percent, effective from August 5, 2011.

In November 2014, the Veteran testified before a Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  In January 2016, the Veteran was notified that the Veterans Law Judge who held the November 2014 hearing was no longer available to participate in the decision.  The Veteran was provided the opportunity to appear at another hearing before a different Veterans Law Judge.  However, the Veteran responded that he did not want to appear at another hearing and requested that the Board consider the case on the evidence of record.

In a July 2015 rating decision, the Appeals Management Center (AMC) granted an earlier effective date for the assignment of a 30 percent evaluation for tension headaches with chronic fatigue.  An evaluation of 30 percent was assigned from September 24, 2003, the date of receipt of the Veteran's claim for service connection for headaches.

In February 2015, the Board remanded the issue of entitlement to an initial evaluation in excess of 30 percent for major depression.  The Board also increased the initial evaluation for tension headaches with fatigue to 30 percent and denied a higher initial evaluation.  The Veteran appealed that portion of the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Veteran's attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the portion of the Board's February 2015 decision that denied an initial evaluation in excess of 30 percent for tension headaches with chronic fatigue and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in December 2015, granting the Joint Motion and returned the case to the Board.

In May 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

In a June 2016 rating decision, the RO recharacterized the mood and sleep disorder as PTSD and major depressive disorder with alcohol use disorder and continued the 70 percent evaluation.

In a December 2016 rating decision, the RO increased the evaluation for tension headaches with chronic fatigue to 50 percent, effective from October 25, 2016.  This is the maximum rating authorized for migraines under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  As the maximum scheduler evaluation is in effect, there is no basis for a higher award, and no additional discussion is necessary for this period. Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

The Board does note that the Veteran's representative submitted a brief in February 2017 in which he raised the issue of entitlement to a separate compensable evaluation for chronic fatigue syndrome.  However, the Board notes that the Veteran is not service-connected for such a diagnosis.  Rather, he service-connected for tension headaches with chronic fatigue (not chronic fatigue syndrome), and the rating criteria specifically contemplate prostrating attacks, which can be manifested by mental or physical exhaustion.  Moreover, sleep impairment is contemplated under the rating criteria for his service-connected psychiatric disorder.  If the Veteran and his representative wish to file a claim for service connection for chronic fatigue syndrome, they are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).    



This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to a separate compensable evaluation for chronic fatigue syndrome and entitlement to an initial compensable evaluation for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 25, 2016, the Veteran's tension headaches with chronic fatigue have more nearly approximated very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  For the period prior to August 10, 2011, the Veteran's PTSD and major depressive disorder with alcohol use was productive of occupational and social impairment with reduced reliability and productivity, but not productive of occupational and social impairment in most areas.

3.  Since August 10, 2011, the Veteran's PTSD and major depressive disorder with alcohol use has been productive of occupational and social impairment in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to October 25, 2016, the criteria for an evaluation of 50 percent for tension headaches with chronic fatigue have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14; 4.124a, Diagnostic Code 8100 (2016).

2.  For the period prior to March 3, 2008, the criteria for an initial evaluation of 50 percent, but no higher, for PTSD and major depressive disorder with alcohol use have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

3.  For the period from March 3, 2008, to August 10, 2011, the criteria for an initial evaluation in excess of 50 percent for PTSD and major depressive disorder with alcohol use have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for an initial evaluation in excess of 70 percent for PTSD and major depressive disorder with alcohol use have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, supra. 

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for tension headaches and PTSD and major depressive disorder (previously evaluated as mood and sleep disorder and major depression).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified, relevant, and available post-service medical records, including VA treatment notes and private treatment notes, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to this case.

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA general medical examination in February 2004, VA headaches examinations in August 2011 and October 2016, VA mental disorders examinations in August 2011 and July 2015, an October 2016 VA rheumatology examination, and a May 2016 PTSD examination.  
 
As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the Veteran's tension headaches with chronic fatigue and PTSD and major depression.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's headaches with chronic fatigue or PTSD and major depression since he was last examined in May 2016 and October 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2016). 

With regard to the May 2016 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC sent the Veteran a letter in September 2016 requesting any relevant private treatment records.  The AMC also included an authorization form for the Veteran to return so the AMC could obtain treatment records on his behalf.  In addition, the AMC obtained outstanding VA treatment records and associated them with the electronic claims file.  Pursuant to the May 2016 remand directives, the AMC also provided the Veteran with adequate VA examinations that detailed the current severity and manifestations of his service-connected tension headaches with chronic fatigue and PTSD and major depression.  Thus, there was compliance with the May 2016 remand.

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in November 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the Veterans Law Judge who held the hearing set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Headaches

In this case, the Veteran has contended that he is entitled to an increased rating for his tension headaches.  He is currently assigned a 30 percent evaluation prior to October 25, 2016, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum 50 percent rating under Diagnostic Code 8100 is warranted for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion." See e.g. Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing." Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating. Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). Id. at 446; see also 38 C.F.R. § 4.16 (2016).  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation of 50 percent is warranted for tension headaches with chronic fatigue prior to October 25, 2016.  

As set forth above, the applicable rating criteria link ratings for migraine headaches to two elements: severity and frequency.

The Veteran has provided varying statements as to the frequency of his headaches throughout the course of the appeal.  For instance, during a February 2004 VA examination, he reported that he had tension headaches two to three times every two to three days with a duration of approximately one hour to two days.  In an October 2004 notice of disagreement, he also stated that he had chronic tension headaches three to four times per week that sometimes lasted for 24 hours with little to no relief from over-the-counter medications.  On the other hand, during a October 2014 VA neurology note, the Veteran stated that he used to have three to four headaches per month, or approximately one per week, but with Topamax, he only had one headache per month.

Nevertheless, for the majority of the appeal period, the Veteran consistently reported that he had an average of one to three tension or migraine headaches per week. See, e.g., June 2005 VA treatment (tension headaches approximately seven to nine times per month, or approximately one to two headaches per week, for years); October 2005 statement (headaches two to three times per week); August 2006 VA neurology consultation (headaches five to six times per month, or approximately one to two headaches per week); October 2006 statement (constant headaches four to six times per month, or approximately one to two per week, that lasted two to four days); February 2007 VA treatment note (eight to nine headaches per month, or approximately two to three per week); September 2007 VA neurology note (eight to ten headaches per month, or approximately two to three headaches per week, that lasted up to two to three days in duration); July 2008 VA treatment note (headaches two to three per week that lasted from a few hours to one day in duration); September 2008 (migraine headaches five or more times per month, or approximately one or more per week); October 2008 statement (migraine headaches at least three times per month, or approximately once per week, but as much as five to six times per month, or approximately one to two times per week); March 2010 statement (tension headaches at least four or more times per month, or at least once weekly, that lasted from one hour to two to three days in duration); August 2011 VA examination report (headaches an average of three times per week for eight hours in duration); February 2012 statement (migraine headaches at least three to four times per month, or approximately once per week, and as much as six to eight times per month, or approximately one to two per week); February 2013 neurology note (almost daily headaches and headaches with "more distinct migrainous features" up to six times per month, or approximately one to two per week); November 2014 hearing transcript (minimum of five to six headaches and as many as seven to eight headaches per month, or approximately one to two per week).

In addition, a June 2012 VA neurology note indicated that the Veteran had related that he had chronic, daily, "background" headaches and migraines that lasted from 24 to 48 hours in duration.  A February 2013 neurology note also documented almost daily headaches and headaches with "more distinct migrainous features" up to six times per month, or approximately one to two per week.  It was further noted that he had daily headaches in a June 2013 VA neurology note.

Regarding the severity of the headaches, the Veteran reported consistent symptoms throughout most of the appeal period.  During the February 2004 VA examination, he denied any photophobia, phonophobia, nausea, or vomiting.  However, he did report having blurry vision, nausea, vomiting, and sensitivity to lights and noise throughout the remainder of the period on appeal. See August 2006 VA neurology consultation; September 2006 VA treatment note; February 2008 VA treatment note; July 2011 VA treatment note; August 2011 VA examination report; January 2012 VA treatment note; February 2012 statement; June 2012 VA neurology note; June 2013 VA neurology note; October 2014 VA neurology note; and November 2014 hearing transcript.

In this case, the evidence shows that the Veteran had very frequent, completely prostrating attacks and prolonged attacks productive of severe economic inadaptability before October 25, 2016.  See, e.g., October 2008 statement (some headaches prevented the Veteran from working or leaving the house); March 2010 statement (tension headaches kept the Veteran in bed for the duration at times); August 2011 VA examination report (when headaches occurred, the Veteran was unable to do anything and had to stay in bed); January 2012 VA treatment note (laid down in the dark for relief during headaches); and June 2012 VA neurology note (headaches were relieved by rest, relaxation, and staying still in a dark, quiet place).  During the February 2004 VA examination, the Veteran indicated that he had not lost any time from work due to his headaches.  On the other hand, the Board notes that, on several occasions, the Veteran related that his headaches caused an inability to work during severe migraines. See, e.g., October 2008 statement (some headaches prevented the Veteran from working or leaving the house); March 2010 statement (tension headaches prevented him from working or caused him to leave work); August 2011 VA examination (unable to work during flare-ups); and November 2014 hearing transcript (headache symptoms prevented him from going to work at least twice per month).  

Based on the foregoing, the Board finds that the frequency and severity of the Veteran's headaches and resulting functional impairment more nearly approximated migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability prior to October 25, 2016.  Resolving the benefit of the doubt in his favor, the Board finds that the overall disability picture for this period is more consistent with a 50 percent evaluation.

PTSD

The Veteran has contended that he is entitled to an increased rating for his PTSD and major depressive disorder.  He is currently assigned a 30 percent evaluation, prior to March 3, 2008; a 50 percent evaluation for the period from March 3, 2008, to August, 10, 2011; and a 70 percent evaluation beginning August 10, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).


Prior to August 10, 2011

As noted above, the Veteran is currently assigned a 30 percent evaluation prior to March 3, 2008, and a 50 percent evaluation for the period from March 3, 2008, to August, 10, 2011.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that, for both periods prior to August 10, 2011, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 50 percent rating.  However, the Veteran is not entitled to an initial evaluation in excess of 50 percent for the period prior to August 10, 2011.  

Prior to August 10, 2011, the Veteran maintained a history of symptoms that predominantly included anger and irritability, sleep impairment, difficulty concentrating, memory loss, decreased energy and motivation, depression, nightmares, and poor appetite.  He also endorsed intermittent hyperarousal; panic and anxiety attacks; vague, passive suicidal ideation; and social withdrawal.  These symptoms support a 50 percent evaluation.  See February 2004 VA examination report; September 2004, October 2004, January 2005, June 2005, January 2006, August 2006, September 2006, October 2006, November 2006, June 2007, July 2007, August 2007, September 2007, January 2008, February 2007, March 2008, May 2008, October 2008, December 2008, January 2009, June 2009, November 2009, June 2010, October 2010, December 2010, and May 2011 VA treatment notes; and October 2008, March 2010 statements.

Nevertheless, for the period prior to August 10, 2011, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 percent rating or higher.  To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's PTSD and major depressive disorder has not been shown to be productive of occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 70 percent rating or higher for the period before August 10, 2011, to include consideration of the Veteran's lay statements, VA treatment records, and the VA examinations.  

As to occupational impairment, throughout the entire appeal period, the Veteran has maintained steady employment working as a corrections officer in a federal prison since 1989. See, e.g., February 2004 VA examination report, September 2004 VA treatment note, November 2006 VA treatment note, August 2011 VA examination report.  The Veteran had routinely endorsed anger and irritability issues at work with supervisors, coworkers, and subordinates. See October 2004 VA treatment note (Veteran related that his anger expressions mostly involved loud, aggressive verbal behavior and some destruction of property; stated that he had episodes of rage at work toward administrators, but denied expressing rage toward subordinates); November 2004 VA treatment note (angry, verbal confrontation with a superior at work); December 2004 VA treatment note (frustration and anger at work); April 2005 VA treatment note (described anger- provoking situation at work that involved an interaction with one of his supervisors); August 2006 VA treatment note (Veteran related he was more irritable and that he was recently written up at work); March 2008 VA treatment note (Veteran reported that his mood and anger symptoms had worsened and resulted in a suspension from work; he felt alienated by his peers); and September 2008 VA treatment note (experienced harassment and discriminatory treatment from his work supervisor in retaliation for a previous EEO complaint).  However, in a November 2004 VA treatment note, he also reported that he was able to calm himself down using techniques that he learned in therapy and indicated that he was able to present his opinions in a more assertive and less aggressive manner when he calmed.  Likewise, in an April 2005 VA treatment note, the Veteran denied having any explosive outbursts or inappropriate behavior during an anger-provoking situation with a supervisor.  In a March 2007 VA treatment note, he reported that he had worked on finding ways to reduce his stress at work and that he had made a more consistent effort to walk away from conflicts when he felt his anger building up.  In a March 2008 VA treatment note, the Veteran indicated that he was using constructive coping strategies to deal with a proposed five-day suspension in which he was being investigated for ordering his officers to shoot another officer.  He also stated that, when he returned to work, he needed to focus on doing his job, acting professional, and not letting anyone get to him so he overreacted.  In an April 2008 VA treatment note, the Veteran related that he had returned to work and that he was focused on doing his job to the best of his ability and not losing his cool.  He reported that he experienced considerable frustration with what he perceived as on-the-job harassment, but he managed to cope by mobilizing social supports.  In a July 2008 VA treatment note, the Veteran reported that he became angry with a union leader, but he was able to act appropriately without resorting to inappropriate threats or violence like he had in the past.  In a December 2008 VA treatment note, the Veteran also reported that he started a new part-time job, in addition to his full-time work at the prison, and he described it as a positive experience because it helped him take his mind off of his prison job and taught him new skills.  In a January 2009 VA treatment note, the Veteran complained of harassment at work.  He stated that he was charged with unprofessional conduct for failing to notify his supervisor of an issue.  He related that his supervisor's supervisor initiated the charge.  He indicated that he refrained from explosive behaviors that he was guilty of in the past.  Likewise, in a February 2009 VA treatment note, the Veteran stated that he had coped with work stress without any major blow-ups on the job.  In an October 2010 VA treatment note, the Veteran's treating psychologist noted that the Veteran showed much improvement in his mood and use of constructive cognitive and behavioral coping skills and thereafter terminated therapy sessions with the Veteran.

In addition, the evidence suggested that the Veteran did have some positive interactions with his supervisors and coworkers. See April 2005 VA treatment note (Veteran reported that he felt happy with his new immediate supervisor and that he felt supported by him); July 2005 VA treatment note (coworker informed him that he was more pleasant to be around following a recent medication change); January 2008 VA treatment note (feelings about work had improved with new supervisor); April 2008 VA treatment note (Veteran reported that he recently acted as the person in charge of a mock hostage situation at work and the post-exercise feedback was that he did an outstanding job; he was also required to serve as "acting captain" while the regular captain was on leave); May 2008 VA treatment note (reported that he continued to function reasonably well at work despite ongoing stressors and low job morale); July 2008 VA treatment note (reported that he got along reasonably well with his captain); February 2009 VA treatment note (Veteran believed that he was doing his job well and indicated that his immediate supervisor considered him his best lieutenant); November 2009 VA treatment note (reported that previous work stressors had resolved with the presence of more supportive supervisors and leaders at his work place); July 2010 VA treatment note (previous problems with work stress and reports of discriminatory treatment resolved following a change in administration); December 2010 and May 2011 VA treatment notes (Veteran stated that he was performing well at work)

The Board does note that the Veteran reported that he missed work due to his psychiatric symptoms during acute exacerbations of his symptoms.  Specifically, in an October 2006 statement, the Veteran indicated that he missed numerous days of work due to chronic pain and panic and anxiety attacks.  In a June 2007 VA treatment note, the Veteran reported that he had an episode of rage after he received a write-up by his supervisor at work.  He indicated that there was no actual violent behavior toward anyone or any noteworthy destruction of property.  He reported that he stayed home from work the following day at his wife's insistence.  In a July 2007 statement, the Veteran indicated that a VA physician "took [him] off work for 17 days to adjust higher dose of medication and adjustment to medication."  In a March 2008 VA case manager note, the Veteran requested a letter for time off of work after he received a proposed five-day suspension from work due to an ongoing dispute and disciplinary action.  He related that he had called into work sick a in the previous week and had requested time off to give himself time to "stabilize" and avoid acting out.  In a March 2010 statement, the Veteran stated that his mood and sleep disorder limited his ability to function at his job and he worked at night and alone as much as possible.  He stated that he had difficulty remembering names and people, and what he was doing or what he was told.  He stated that he kept notes that allowed him to perform his work duties.  He related that he had thoughts of harming himself or others several times per month which interfered with his work because he took time off from work to gain control of his mood.

Nevertheless, the evidence shows that the Veteran was able to maintain his employment in the federal prison system.  In fact, in a May 2008 VA treatment note, the Veteran reported that he was asked to serve as an administrative lieutenant assisting the captain.  He stated that his new duties played to his strengths in that he tended to be well-organized and good at paperwork.  

Further, the Veteran's treating VA psychiatrist opined that the Veteran's PTSD with major depressive disorder and alcohol use did not cause occupational impairment to warrant accommodations.  Specifically, in an April 2008 work release statement, the Veteran's treating VA psychiatrist indicated that the Veteran had experienced an acute exacerbation over the past two to three years for his chronic mood or anxiety disorder, likely chronic PTSD, and chronic physical pain.  The psychiatrist provided the following opinion:

Given the difficulty in achieving a sustained therapeutic response given the ongoing psychosocial stressors [the Veteran] is experiencing, an estimated date of full or partial recovery is tenuously given as [over] 1 year.  This condition is in large part an impact on [the Veteran's] personal rather than occupational activities, and certainly unchanged throughout the time he has suffered the symptoms.  This patient is not expected to require duty accommodations as a result of this chronic condition.

As to social impairment, the Board notes that the Veteran was divorced, but continued to live with his ex-wife and two of his sons during the period prior to August 10, 2011. See February 2004 VA examination report, September 2004 VA treatment note, July 2005 VA treatment note, August 2007 VA treatment note, December 2007 statement, July 2011 VA treatment note.  The Veteran often endorsed anger towards his wife and feeling disconnected from his family during this time period; however, when he began taking medication for his sleep impairment and anxiety symptoms, it appeared that his relationship with his wife improved.  For example, in a December 2004 VA treatment note, the Veteran noted that his wife had observed some improvements in his depression and frustration and he smiled more since he began psychotherapy.  In a September 2004 VA treatment note, the Veteran stated that he was fairly close with all of his sons, but his marriage had its "ups and downs."  In a November 2009 VA treatment note, the Veteran's treating VA psychologist noted that the Veteran's marital and family situation appeared stable.  In a July 2010 VA treatment note, the Veteran denied any family stressors.

Throughout the period prior to August 10, 2011, the Veteran did indicate that he was fairly isolated socially and had few friends. See September 2004 VA treatment note; October 2004 notice of disagreement (described himself as a "social hermit"); January 2006 VA treatment note (avoided social contact); August 2007 VA treatment note (frequently tried to minimize contact with other people and engaged in very few social activities).  He preferred solitary activities, such as walking, watching television, attending car shows, and going to the gym. See September 2004 VA treatment note, August 2007 VA treatment note, October 2008 VA treatment note, June 2010 VA treatment note.

Further, the Veteran's symptomatology has not been similar to that of the 70 percent criteria before August 10, 2011.  The Veteran's treating VA psychiatrist and psychologist consistently noted the Veteran's affect was, at worst, depressed and flattened, and he had adequate insight and judgment from February 2004 to August 2010.  In addition, his insight and judgment were intact during this period.  Thus, the Veteran cannot be said to experience impaired judgment or impaired abstract thinking.  There is also no indication that he had obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.

The Board notes that the Veteran endorsed suicidal ideation in a July 2005 VA treatment note.  However, he denied any history of suicidal or homicidal ideation, and he denied any intent or plan.  Likewise, in a March 2008 VA treatment note, the Veteran stated that he had vague suicidal ideation without a plan intermittently over the previous two weeks.  He endorsed panic and anxiety attacks, up to three or more times per week, but he never indicated that he had near-continuous panic.  In addition, the Veteran routinely described situations in which he became increasingly irritable and angry.  However, the symptoms were exacerbated during periods of work stress and did not amount to impaired impulse control, such that the Veteran had periods of unprovoked violence.

To the extent any of the symptoms of a 70 percent rating may be shown or argued, the Board again emphasizes that the Veteran's PTSD has not been shown to be productive of occupational and social impairment in most areas; or total occupational and social impairment to warrant a higher rating for the period before August 10, 2011.  As discussed above, the Veteran's anxiety, panic, irritability, and depression appear to be intermittent during times of stress, exacerbations of pain related to his various musculoskeletal disabilities, and sleep impairment rather than persistent problems.  There is no also indication that he has had any of the other symptoms of the 70 or 100 percent criteria, such as obsessional rituals; illogical, obscure, or irrelevant speech; neglect of his personal appearance and hygiene; homicidal ideation; or disorientation to time or place.  

Finally, the Board acknowledges that GAF scores have fluctuated during the appellate period prior to August 2011 and ranged from 55 to 67.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See DSM-IV. 

Nevertheless, the Board notes that the GAF scores are one factor for consideration in assigning a rating.  After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for an initial 50 percent disability rating for the period prior to August 10, 2011.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 70 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas or total occupational and social functioning referenced by the 70 and 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated for the period prior to August 10, 2011. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that the Veteran's PTSD and major depressive disorder warrants a 50 percent rating, but no higher, for the appeal period prior to August 10, 2011.


Period beginning on or after August 10, 2011

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that, for the period beginning on or after August 10, 2011, the Veteran is not entitled to an initial evaluation in excess of 70 percent.

Throughout the entire appeal, the Veteran has maintained a history of symptoms that predominantly include anger and irritability, sleep impairment, difficulty concentrating, memory loss, decreased energy and motivation, depression, nightmares, and poor appetite.  He also endorsed intermittent hyperarousal; panic and anxiety attacks; vague, passive suicidal ideation; and social withdrawal.  These symptoms support a 70 percent evaluation.  

Nevertheless, for the period beginning on or after August 10, 2011, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent rating.  To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's PTSD and major depressive disorder has not been shown to be productive of total occupational and social impairment.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent rating for the period beginning on or after August 10, 2011, to include consideration of the Veteran's lay statements, VA treatment records, and the VA examinations.  

As to occupational impairment, throughout the entire appeal period, and as noted above, the Veteran has maintained employment as a corrections officer at a federal prison.  During the August 2011 VA examination, the Veteran reported that he worked as a correctional supervisor for 22 years.  He indicated that he continued to independently perform administrative duties.  During a July 2015 VA mental disorders examination, the Veteran again indicated that he had worked in a federal prison as a correctional supervisor since 1989.  During a May 2016 VA examination, the Veteran also reported that he worked supervising inmates and staff in a corrections facility for 27 years.  He worked nights and performed administrative duties because his relationship with his employers and employees was poor.  He believed that he was hired due to veterans' preference and that he had been able to keep his job despite his inability to get along with other people at work because of his disabled veteran status.

Throughout the entire appeal period, there was no evidence of total occupational impairment.  During the August 2011 VA examination, the Veteran stated that he took days of from work due to his chronic pain and depressed mood.  He stated that in the past year, he took 43 days off due to his pain and mental problems.  He related that he was able to maintain his employment due to FMLA.  He also reported that his depression and anxiety prevented him from going to work some days.  However, notably, in June 2014 and October 2015 VA treatment notes, the Veteran stated that his work and life were going so well that he decided not to retire despite his retirement eligibility.  

Moreover, the May 2016 VA examiner noted that the Veteran claimed functional impairment due to his symptoms of hypervigilance, fear of falling, recurrent intrusive memories of trauma, anxiety, depression, insomnia, social withdrawal, lack of pleasure in life, anger, poor to no interpersonal relationships, and continual difficulties getting along with people at work to the point that he is working at night when he does not have to interact with employees or inmates.  However, he also indicated that the Veteran had maintained his employment throughout the period on appeal.

As to social impairment, there is no evidence that the Veteran has total social impairment during the appeal period.  While the Veteran is socially withdrawn, he did report that he had a few close friends. See October 2015 VA treatment notes, May 2016 VA examination report.  In addition, in an October 2015 VA treatment note, the Veteran related that he had a good relationship with his sons and grandchildren, and he occasionally visited his family in North Carolina.  

Further, the Veteran's symptomatology has not been similar to that of the 100 percent criteria during the appeal period.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In fact, the Veteran's orientation, speech, and communication were within normal limits.  He had no reported history of delusions or hallucinations, and his thought processes were appropriate.  His judgment was not impaired, and his abstract thinking was normal. See August 2011, July 2015, and May 2016 VA examination reports.

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent disability rating for the period beginning on and after August 10, 2011.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning referenced by the 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated for the period beginning on or after August 10, 2011. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that the Veteran's PTSD and major depressive disorder warrants a 70 percent rating, and no higher, for the appeal period beginning on or after August 10, 2011.


ORDER

For the period prior to October 25, 2016, subject to the law and regulations governing the award of monetary benefits, an initial 50 percent evaluation, but no higher, for tension headaches with chronic fatigue, is granted.

For the period prior to March 8, 2008, subject to the law and regulations governing the award of monetary benefits, an initial 50 percent evaluation, but no higher, for PTSD and major depressive disorder with alcohol use, is granted.

For the period from March 8, 2008, to August 10, 2011, an initial evaluation in excess of 50 percent for PTSD and major depressive disorder with alcohol use is denied.

For the period beginning on or after August 10, 2011, an initial evaluation in excess of 70 percent for PTSD and major depressive disorder with alcohol use is denied.


REMAND

In a July 2015 rating decision, the RO granted service connection for hypertension and assigned a noncompensable evaluation, effective from September 24, 2003.  In January 2016, the Veteran submitted a notice of disagreement with the disability rating.  The record currently available to the Board contains no indication that a Statement of the Case (SOC) addressing this matter has been issued.  This must be accomplished on remand. See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Accordingly, the case is REMANDED for the following action:

The AOJ should ensure that a Statement of the Case has been issued to the Veteran and his representative addressing the issue of entitlement to an initial compensable evaluation for hypertension.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires. 38 C.F.R. § 20.302 (b) (2016).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


